EXHIBIT 10.1 Execution Copy SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) is entered into as of June 30, 2011 (the “Effective Date”), among SOUTHWEST IOWA RENEWABLE ENERGY, LLC, an Iowa limited liability company (the “Borrower”), AGSTAR FINANCIAL SERVICES, PCA (“AgStar”), the other commercial, banking or financial institutions whose signatures appear on the signature pages hereof or which hereafter become parties to the Credit Agreement (the “Banks”), and AGSTAR FINANCIAL SERVICES, PCA, and its successors and assigns, as Administrative Agent for itself and the other Banks (the “Agent”).Capitalized terms used and not otherwise defined herein shall have the meanings assigned to them in the Credit Agreement (as defined below). RECITALS A.The Borrower, the Agent, and the Banks have entered into an Amended and Restated Credit Agreement dated March 31, 2010, which was amended by that certain Amendment to Amended and Restated Credit Agreement dated March 31, 2011 (as amended, the “Credit Agreement”) under which the Banks agreed to extend certain financial accommodations to the Borrower. B.At the request of the Borrower, the Banks have agreed to extend the maturity date for the Revolving Line of Credit Loan under the Credit Agreement and to make certain other modifications to the Credit Agreement, all in accordance with the terms and conditions of this Amendment. C.All terms used and not otherwise defined herein shall have the meanings assigned to them in the Credit Agreement. AGREEMENT NOW THEREFORE, in consideration of the premises herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Amendments to Credit Agreement. a.Amended and Restated Definition.As of the Effective Date, the following definition as used in the Loan Documents is amended and restated as follows: “Revolving Line of Credit Maturity Date” means March 31, 2012. b.Section 2.03(b). As of the Effective Date, Section 2.03(b) of the Credit Agreement is hereby amended and restated to read as follows: Term Loan Interest Rate.Effective July 1, 2011, that portion of the Term Loan that has not been converted to a Fixed Rate Loan pursuant to Section 2.03(d) shall bear interest at a variable rate equal to the LIBOR Rate plus four hundred forty-five (445) basis points, or as otherwise provided in Section 2.11; notwithstanding the forgoing or the provisions of Section 2.11, the applicable interest rate on the Term Loan shall at no 1 Execution Copy time be less than six percent (6.0%) per annum.The rate of interest due on the Term Loan shall be adjusted as and when the LIBOR Rate changes.Interest hereunder shall be computed on the basis of a year of three hundred sixty five (365) days, but charged for actual days principal is outstanding.In no event shall the applicable rate exceed the Maximum Rate. c.Section 2.04(i).As of the Effective Date, Section 2.04(i) of the Credit Agreement is hereby amended and restated to read as follows: Interest Rate.Effective July 1, 2011,and subject to the provisions of Sections 2.03 and 2.04, the Term Revolving Loan shall bear interest at a variable rate equal to the LIBOR Rate plus four hundred forty-five (445) basis points, or as otherwise provided in Section 2.11; notwithstanding the forgoing or the provisions of Section 2.11, the applicable interest rate on the, Term Revolving Loan shall at no time be less than six percent (6.0%) per annum. The rate of interest due on the Term Revolving Loan shall be adjusted as and when the LIBOR Rate changes.Interest hereunder shall be computed on the basis of a year of three hundred sixty five (365) days, but charged for actual days principal is outstanding.In no event shall the applicable rate exceed the Maximum Rate. d.Section 2.05(i).As of the Effective Date, Section 2.05(i) of the Credit Agreement is hereby amended and restated to read as follows: Interest Rate.Effective July 1, 2011, the Revolving Line of Credit Loan shall bear interest at a rate equal to the LIBOR Rate plus four hundred forty-five (445) basis points, or as otherwise provided in Section 2.11; notwithstanding the forgoing or the provisions of Section 2.11, the applicable interest rate on the Revolving Line of Credit Loan shall at no time be less than six percent (6.0%) per annum.The rate of interest due on the Revolving Line of Credit Loan shall be adjusted as and when the LIBOR Rate changes.Interest hereunder shall be computed on the basis of a year of three hundred sixty five (365) days, but charged for actual days principal is outstanding.In no event shall the applicable rate exceed the Maximum Rate. e.Section 2.11.As of the Effective Date, Section 2.11 of the Credit Agreement is hereby amended and restated to read as follows: Adjustments to Interest Rate.Subject to the limitations on the minimum rate of interest set forth in Sections 2.03, 2.04 and 2.05, the rate of interest under any Loan which bears interest at a variable rate, shall be adjusted according to the following schedule, should the Tangible Owner’s Equity of the Borrower, achieve the levels set forth below: Tangible Owner’s Equity
